Citation Nr: 0940230	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-22 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased initial disability rating for 
neurological impairment of the left lower extremity, rated as 
10 percent prior to September 11, 2007, and as 30 percent 
disabling as of that date.

2.  Entitlement to an effective date earlier than March 1, 
1995, for the assignment of a separate disability rating for 
neurological impairment of the left lower extremity.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Esquire


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to May 1990.  
He also had approximately 3 months of prior active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

In June 2006, the Board issued a decision denying the claims.  
The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
Memorandum Decision issued in July 2008, the Court vacated 
the June 2006 Board decision and remanded the case to the 
Board for additional action.

In January 2009, the Veteran's attorney submitted argument in 
support of the claims directly to the Board.  The attorney 
argued in part that the claims should be remanded to the RO 
for evidentiary development and due process requirements 
consistent with the Memorandum Decision.

In May 2009, the Board remanded the claims to the RO/Appeals 
Management Center (AMC), for additional action.  In July 
2009, the RO issued a decision (1) finding no clear and 
unmistakable error in a previous RO decision granting a 
separate evaluation for radiculopathy of the left lower 
extremity secondary to degenerative disc disease of the 
lumbosacral spine and (2) increasing the rating for the left 
lower extremity to 30 percent effective September 11, 2007, 
the date the Veteran filed a claim for an increased rating.  
The claim for an earlier effective date was denied in a July 
2009 supplemental statement of the case (SSOC).  The case has 
been returned to the Board.  




REMAND

In its now-vacated June 2006 decision, the Board determined 
that the Veteran was not entitled to a higher rating for 
neurological impairment of the left lower extremity or an 
earlier effective date for a separate compensable rating for 
neurological impairment because the neurological impairment 
in the left lower extremity was not separate and distinct 
from the impairment contemplated by the assigned rating of 60 
percent under Diagnostic Code 5293 for intervertebral disc 
syndrome.

In its July 2008 Memorandum Decision, the Court observed that 
when addressing a question not yet addressed by the RO, as 
the Board did in the 2006 decision, the Board must consider 
whether a claimant had been given notice of the need to 
submit evidence or argument and opportunity to submit evince 
and argument, and if not, whether the claimant has been 
prejudiced thereby.  

In the May 2009 remand, the Board observed that the issue of 
whether the September 2003 rating decision assigning a 
separate compensable rating for neurological impairment in 
the left lower extremity was clearly and unmistakably 
erroneous, in light of the fact that the Veteran was also in 
receipt of a 60 percent rating under Diagnostic Code 5293, 
should be addressed by the originating agency.  

As noted in the Introduction, in July 2009, the RO found no 
CUE in the decision to award a separate rating for 
neurological impairment in the left lower extremity.  The RO 
also found that a 30 percent rating for neurological 
impairment in the left lower extremity was warranted as of 
September 11, 2007, the date that the Veteran filed a claim 
for an increased rating with the RO.  The RO did not address, 
either in the rating decision or the July 2009 SSOC, the 
issue of whether a rating in excess of 10 percent was 
warranted at any time prior to September 11, 2007.  This 
issue was before the RO since the Board's decision denying a 
higher rating has been vacated.  

In August 2009, the Veteran's attorney wrote to the RO 
arguing that the SSOC was issued prematurely as the RO had 
not yet completed the directives set forth in the Board's May 
2009 remand.  

This claim, which addresses the propriety of the initial 
rating for neurological impairment of the left lower 
extremity through the present time, should not be adjudicated 
by VA piecemeal but rather should be addressed in total on 
remand.  Moreover, the RO has not complied with all of the 
directives set forth in the May 2009.  A remand by the Board 
confers upon the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon the 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be informed of the 
provisions of 38 C.F.R. § 4.14.  He 
should also be informed that 38 C.F.R. § 
4.14 does not preclude the assignment of 
separate evaluations for separate and 
distinct symptomatology where none of the 
symptomatology justifying an evaluation 
under one diagnostic code is duplicative 
of or overlapping with the symptomatology 
justifying an evaluation under another 
diagnostic code.  In addition, he should 
be informed of the impairment 
contemplated by a 60 percent rating under 
Diagnostic Code 5293 and of the 
impairment contemplated by a 10 percent 
rating under Diagnostic Code 8521.

2.  Thereafter, the Veteran and his 
attorney should be afforded a reasonable 
opportunity to submit argument in support 
of his claims and to submit or identify 
evidence in support of his claims.

3.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If it is unable 
to obtain any such evidence, it should so 
inform the Veteran and his attorney and 
request them to provide the outstanding 
evidence.

4.  The RO or the AMC should undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC should 
readjudicate the Veteran's claims, 
including whether an increased rating in 
excess of 10 percent is warranted at any 
time prior to September 11, 2007.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, he and his 
attorney should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



